Citation Nr: 0624076	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for bilateral hearing loss.  

2.  Entitlement to a disability rating greater than 30 
percent for tinnitus with a history of vestibulitis and 
vertigo.  

3.  Entitlement to a compensable disability evaluation for 
suppurative otitis media.  


REPRESENTATION

Appellant represented by:	Norma Jean Landis, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke VA.  


FINDINGS OF FACT

1.  The veteran has Level II hearing loss in both ears.  

2.  The veteran's 20 percent rating for bilateral hearing 
loss has been in effect for more than 20 years.  

3.  The veteran is assigned the maximum schedular rating for 
tinnitus with a history of vestibulitis and vertigo.  

4.  The veteran's ears have no discharge or aural polyps.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2005).  

2.  The criteria for a higher rating for tinnitus with a 
history of vestibulitis and vertigo have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.87, DC 6204 (2005).

3.  The criteria for a compensable rating for suppurative 
otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.87 DC 6200 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral hearing loss, currently 
assigned a 20 percent rating under DC 6100, bilateral hearing 
loss.  38 C.F.R. § 4.85.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran underwent a VA audiological evaluation in May 
2004.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
55
70
95
LEFT

55
50
60
80

The average puretone threshold was 69 in the right ear and 62 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  

In this case, applying the results of May 2004 VA examination 
to Table VI of the VA regulations yields Roman numeral values 
of II in both the left and right ears.  Applying these values 
to Table VII, the Board must find that the veteran's 
bilateral hearing loss 0 percent disabling.  As noted above, 
the assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule, as has been done in this case, to the numeric 
designations assigned after an audiometric evaluation was 
rendered, as has also been done in this case, leading to the 
noncompensable evaluation, but not more.  

The veteran's bilateral hearing loss is currently rated as 20 
percent disabling.  Clearly, his current disability does not 
warrant a compensable evaluation.  However, the 20 percent 
rating was granted on August 13, 1980.  The 20 percent rating 
has been continued since that date.  As such, the rating is 
protected by regulation because it has been in effect for 
over 20 years. 38 C.F.R. § 3.951(b) (2005).  Given that his 
bilateral hearing loss currently does not meet the criteria 
for a 20 percent evaluation, it does not meet the criteria 
for a 30 percent evaluation.  The appeal is denied.  

With regards to the veteran's claim for an increased 
evaluation for tinnitus with a history of vestibulitis and 
vertigo, he is currently assigned a 30 percent evaluation 
under DC 6204, peripheral vestibular disorders.  A 30 percent 
evaluation is warranted where there is dizziness and 
occasional staggering.  There is no higher evaluation 
available under DC 6204.  Therefore, the appeal must be 
denied.  

With regard's to the veteran's claim for an increased 
evaluation for suppurative otitis media, he is currently 
assigned a noncompensable evaluation under DC 6200, chronic 
suppurative otitis media, mastoiditis, or cholesteatoma.  
38 C.F.R. § 4.87.  A 10 percent evaluation is warranted 
during suppuration, or with aural polyps.  

The veteran underwent a VA ear disease examination in May 
2004.  The examiner stated that the veteran did not have 
discharge in either ear and that both ear canals were normal.  
The veteran was diagnosed with status post rupture of both 
ear drums with no evidence of any acute infection.  Since 
there is no evidence of current suppuration or aural polyps, 
the appeal must be denied, as the veteran does not meet the 
criteria for a compensable evaluation.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
increased ratings for bilateral hearing loss, tinnitus with a 
history of vestibulitis and vertigo, and suppurative otitis 
media.  38 C.F.R. § 4.3.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2004 and March 2006, as well as information 
provided in the August 2005 statement of the case (SOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2005 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the August 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
April 2004 VCAA letter does specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  

The Board notes that in a March 2006 VCAA letter and an April 
2006 travel Board hearing notification letter, the veteran 
was informed that a disability rating and effective date 
would be assigned if his claims were granted.  However, since 
the veteran's claims for increased ratings are being denied, 
no disability rating or effective date will be assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  











ORDER

A 30 percent evaluation for bilateral hearing loss is denied.  

A higher evaluation for tinnitus with history of vestibulitis 
and vertigo is denied.  

A compensable evaluation for suppurative otitis media is 
denied.  







____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


